DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Japan on April 30, 2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-092885 and JP2015-092887 applications as required by 37 CFR 1.55.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because there are multiple lines in Fig. 13 and it’s unclear which line is for the concentration of Cu, Co and Al. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to 
Status of Claims
Claims 1-2 and 5 have been amended. Claims 3-4, 6-8, 10 and 12-14 have been cancelled. Claims 15-18 have been withdrawn. Claims 1-2, 5, 9 and 11 are pending.
Claim Objections
Claim 2 and 5 objected to because of the following informalities: 
 “a group consisting of” recited in line 3 in claim 2 should be “the group consisting of”.
“a group consisting of” recited in line 6 and line 9 in claim 5 should be “the group consisting of”.
“two or more including Cu, Nb, Zr, Ti and Ga” should be “two or more selected from the group consisting of Cu, Nb, Zr, Ti and Ga”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US’824 (US 2002/0054824, hereinafter “US’824”), and further in view of US’855 (US 2011/0095855, hereinafter “US’855”).
Regarding claims 1-2 and 5, US’824 teaches ([0053]) a sintered magnet that contain R, L, B and Cu within the recited compositions in claims 1-2 and 5. US’824 discloses that the main phase of the magnet is R2T14B ([0003]; [0070]), which meets the limitation that the main phase belongs to P42/mnm recited in claim 1. 
The difference between the composition of US’824 and the instant claims is that the heavy rare earth element in US’824 is Dy, however, instant claims recite Tb is contained in the magnet. US’855 teaches a rare earth magnet (Abstract), which is analogous to the magnet of US’824. US’855 discloses that both Dy and Tb have the function of improving the coercivity of the magnet ([0026]). Thus, it would be obvious to one of ordinary skill in the art that replacing the Dy in the magnet of US’824 with Tb would be able to improve the coercivity of the magnet with success as disclosed by US’855. See MPEP 2144.06. US’855 discloses an example that contains 1.2 at% Tb 
US’824 in view of US’855 does not explicitly disclose that element L substitute 4f site of B atom, 4f site of Nd atom and 4f and 4c site of Fe atom, and US’824 in view of US’855 does not explicitly disclose that the Cu concentration at the interface of the main phase and grain boundary phase is higher than the Cu concentration of the grain boundary phase as recited in claim 1. However, these structural limitations depend on the composition of the magnet alloy and the process conditions of making the magnet.
In view of the fact that US’824 in view of US’855 teaches a magnet that meets the recited composition of the instant claims and the magnet is made by degreasing followed by sintering that meets the disclosed process conditions in the instant Specification (Compare paragraphs [0048] to [0056] of US’824 with paragraphs [0052] to [0068] of instant Specification), one of ordinary skill in the art would expect that the magnet of US’824 in view of US’855 to possess the recited structural limitations in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 9, US’824 discloses that the rare earth magnet is produced using alloy powder having particle size D50 of 4 µm ([0053]).
Regarding claim 11, US’837 discloses that the rare earth magnet has a density of 7.5 g/cm3 or more ([0045]).
Response to Affidavit
The Affidavit under 37 CFR 1.132 filed 11/27/2021 is sufficient to overcome the rejection of Claims 1-2, 5, 9 and 11 based on US’837 (US 2016/0189837, hereinafter “US’837”).
Response to Arguments
Applicant's arguments filed 11/27/2021 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOWEI SU/Primary Examiner, Art Unit 1733